Exhibit 99.1 Contact: Marcus Smith (425) 951-1398 SONOSITE REPORTS THIRD QUARTER 2011 RESULTS Revenues Hit $75.7 Million in the Quarter, Up 10% Year-to-Date Revenues Reach $219.5 Million, Up 18% Conference Call Webcast Live Today at 1:30 pm Pacific/4:30 pm Eastern BOTHELL, WA – October 25, 2011 – SonoSite, Inc. (Nasdaq:SONO), the world leader and specialist in bedside and point-of-care ultrasound, today reported financial results for the third quarter and nine months ended September 30, 2011. REVENUE Revenues for the third quarter of 2011 were $75.7 million, rising 10% in comparison to $68.5 million in the third quarter of 2010. Revenues for the nine months of 2011 were $219.5 million, compared to $186.1 million in 2010, an increase of 18%. Overall order booking rates increased 16% in the quarter. Foreign exchange contributed to a 2.1% favorable impact on third quarter results and a 2.8% favorable impact on the first nine months of 2011. EBITDAS, EBITDA and OPERATING INCOME (EBIT) Third Quarter: For the quarter, EBITDAS includes non-recurring severance charges of $1.3 million from SG&A cost restructuring. Operating expense run rate savings are projected at $6.0 million for 2012, positioning the company for improved operating margins while launching new products and driving marketing initiatives in 2012. EBITDAS was $8.5 million, or 11% of revenue, a decrease of 12% over the third quarter of 2010. These results reflect a planned increase in marketing and new product development that the company projected during its first quarter of 2011 earnings call. EBITDA was $6.4 million, 8% of revenue, and down 17%, and EBIT was $3.9 million, 5% of revenue, and down 24% compared to 2010, as planned. Year-to-Date Results EBITDAS was $23.6 million, or 11% of revenue, and a decrease of 2% over the prior year. EBITDA was $17.6 million, 8% of revenue, and down 11%, and EBIT was $9.9 million, 4% of revenue, and down 29% compared to 2010. EPS EPS was $0.05 per share for the third quarter of 2011 versus $0.07 per share in 2010. For the nine months year-to-date, EPS was $0.04 per share versus $0.27 per share in the prior year, which was impacted by non-recurring severance charges of $1.5 million, and planned marketing and new product investments. THIRD QUARTER AND YEAR-TO-DATE 2011 COMMENTARY Operational ·
